DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2004/0135186).
Regarding claim 1,  Yamamoto teaches an integrated circuit structure in fig. 1, comprising: 
an interlayer dielectric (ILD) structure (18) comprising dielectric material; 
a capacitor  (25) within the ILD structure (18), such that the capacitor is laterally between first and second portions of the ILD structure (refer to left and right portions of 18), the capacitor (25) including first conductive layer (20) on sidewalls of the ILD structure, such that the first conductive layer is laterally between the first and second portions of the ILD structure; 
a capacitor dielectric layer (21) on the first conductive layer (20), such that the capacitor dielectric layer is laterally between first and second portions of the first conductive layer, and wherein the capacitor dielectric layer (21) also laterally extends along a top surface of the ILD structure; 
a second conductive layer (22) on the capacitor dielectric layer (21), such that the second conductive layer is laterally between first and second portions of the capacitor dielectric layer; and 
a conductive fill material (26) on the second conductive layer (22), wherein the conductive fill material is laterally between first and second portions of the second conductive layer.  

    PNG
    media_image1.png
    726
    861
    media_image1.png
    Greyscale


Regarding claim 2, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Yamamoto teaches the ILD structure is an upper ILD structure (18) that is on a lower ILD structure (15), the lower ILD structure (15) having a conductive feature (17) extending through at least a portion of a thickness of the lower ILD structure, and wherein the first conductive layer (22) contacts the conductive feature (17).  
Regarding claim 3, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Yamamoto teaches the conductive feature (17) comprises one of a source contact (13), a drain contact, a gate contact, a gate electrode, a via, a line, or a contact pad.  NOTE: the conductive feature  (item 17 in fig. 1) further extending to contact the drain or source region via contact 13.
Regarding claim 4, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Yamamoto teaches the conductive feature is a metal (see par. 54).  
Regarding claim 13, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Yamamoto teaches the second conductive layer (22) extends above the top surface of the ILD structure (18). 
Claims 23, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng (US 8,716,100).
Regarding claim 23, Tzeng teaches a method of fabricating a capacitor in fig. 2, the method comprising: 
depositing a dielectric layer (100) over a substrate (000 in fig. 4 and col. 10, lines 23-29); 
etching an opening (2001-2002) through a thickness of the dielectric layer (100) (see fig. 2c);
depositing a first conductive layer (2011 or also known as 201) in the opening and on a top surface of the dielectric layer (100); 
depositing a sacrificial material (2012)  into the opening such that the sacrificial material fills a remainder of the opening (see fig. 2d);  5Preliminary AmendmentDocket No.: AB8043-US 
removing a portion of the first conductive layer and a portion of the sacrificial material that is above a top surface of the dielectric layer (see col. 6, lines 58-66); 
removing the sacrificial material from within the opening (see fig. 2d);
depositing a capacitor dielectric layer (2021 or also known as 202) in the opening and on a top surface of the dielectric layer; 
depositing a second conductive layer (2031 or also known as 203) in the opening and over a top surface of the dielectric layer (See col. 7, lines 6-10); 
depositing a conductive fill (2041 or also known as 13) material into the opening such that the conductive fill material fills a remainder of the opening; and
removing a portion of the second conductive layer (2031) and a portion of the conductive fill material (2041) that is above the top surface of the dielectric layer (see fig. 2g).  
Regarding claim 24, Tzeng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2i of Tzeng teaches the dielectric layer (100) is a first dielectric layer, the opening (2001-2002) is a first opening, and the conductive fill material (2041) is a first conductive fill material, the method further comprising: 
depositing a second dielectric layer (200) over the first dielectric layer (100);
 etching a second opening (refer to opening at via 22) through the second dielectric layer (200)  such that at least a portion of the first conductive fill material (13) is exposed in the second opening; and 
depositing a second conductive fill material (22) in the second opening.  
Regarding claim 27, Tzeng teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2i of Tzeng teaches removing the portion of the first conductive layer (201) and the portion of the sacrificial material (2012) comprises using chemical mechanical polishing (CMP) to remove the portion of the first conductive layer and the portion of the sacrificial material (see col. 6, lines 58-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Diodato (US 6794694).
Regarding claim 5, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Yamamoto teaches the ILD structure (18) is a first ILD structure, the integrated circuit structure further comprising: a second ILD structure (23) over the first ILD structure, the second ILD structure (23) comprising a dielectric material.
Yamamoto does not teach the second ILD structure comprising: a conductive interconnect feature, wherein the conductive interconnect feature contacts at least a portion of the conductive fill material and/or at least a portion of the second conductive layer.  
Diodato teaches the same field of an endeavor wherein an upper ILD structure (11) comprising:  a conductive interconnect feature (22), wherein the conductive interconnect feature (22) contacts at least a portion of the conductive fill material (46) and/or at least a portion of the second conductive layer (See fig. 1A).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive interconnect feature contacts at least a portion of the second conductive layer as taught by Diodato in the teaching of Yamamoto so that it provides electrical connection between the capacitor to the semiconductor device and also between the semiconductor devices (see col. 2, lines 49-59).
Regarding claim 6, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Diodato teaches the conductive interconnect feature (22)  comprises one of a via or a line.  
Regarding claim 7, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Diodato teaches the conductive interconnect feature (22) is a metal (col. 2, lines 50-51).  
Regarding claim 8, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Diodato teaches the conductive interconnect feature (22) has a laterally extending width that is greater than a laterally extending width of the conductive fill material (46).  
Regarding claim 11, Yamamoto teaches all the limitations of the claimed invention for the same reasons as set forth above except for the capacitor dielectric layer comprises a ferroelectric material.
Diodato teaches the same field of an endeavor wherein the capacitor dielectric layer comprises a ferroelectric material (see col. 3, lines 5-9).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include for the capacitor dielectric layer comprises a ferroelectric material as taught by Iizuka in the teaching of Yamamoto in order to produce higher capacitance (see col. 1, lines 28- 30).

Regarding claim 12, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Diodato teaches the ferroelectric material comprises hafnium and at least one of silicon, lanthanum, nitrogen, aluminum, zirconium, germanium, or yttrium (see col. 3, lines 5-9).
Claims 5-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Diodato as applied to claim 5 above, and further in view of Nakabayashi (US 20060076600).
Regarding claim 9, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above except for the conductive interconnect feature contacts a portion of the capacitor dielectric layer on the top surface of the first ILD structure.
Nakabayashi teaches the same field of an endeavor wherein the conductive interconnect feature (30) contacts a portion of the capacitor dielectric layer  (17) on the top surface of the first ILD structure (15) (see fig. 2B. NOTE: the contact feature 30 contacts a portion of the capacitor dielectric layer 17 via capacitor electrode 25).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductive interconnect feature contacts a portion of the capacitor dielectric layer on the top surface of the first ILD structure as taught by Nakabayashi in the teaching of Yamamoto and Diodato in order to reduce resistance contact between the capacitor and interconnect feature (see par. 47).


Claims 14,15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 2004/0043578), and further in view of Yamamoto (US 2004/0135186).
Regarding claim 14, Marsh teaches an electronic device, comprising: 
a chip package comprising one or more semiconductor dies (810) (see par. 50 and fig. 8), wherein the one or more semiconductor dies (810) includes at least one capacitor structure (see par. 50), the capacitor structure (220 in fig. 2) comprising: a first conductive layer (250) on sidewalls of an opening of a thickness of a dielectric layer (refer to opening of upper portion of a dielectric layer 245) ; a capacitor dielectric layer (252) on the first conductive layer (250), wherein the capacitor dielectric layer (252) extends above the opening and is on a top surface of the dielectric layer (245); a second conductive layer (254) on the capacitor dielectric layer.
Marsh does not show a conductive fill material on the second conductive layer, wherein the conductive fill material fills a remaining portion of the opening.  
Yamamoto teaches the same field of an endeavor wherein the capacitor comprising: a conductive fill (26) material on the second conductive layer (22), wherein the conductive fill material (26) fills a remaining portion of the opening.
Thus, it would have been obvious to one having ordinary skills in the art before in the invention was made to include a capacitor of Yamamoto such that a conductive fill material (26) on the second conductive layer (22), wherein the conductive fill material fills a remaining portion of the opening as taught by Yamamoto in the teaching of Marsh so that it connects the capacitor to the peripheral circuits (see par. 55).  
Regarding claim 22, Marsh and Yamamoto teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Marsh teaches the second conductive layer (254) extends above the opening.
Regarding claim 15, Marsh and Yamamoto teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 2 of Mash teaches the dielectric layer (245) is on a lower level dielectric layer (refer to lower portion of 245), the lower level dielectric layer having an electrical contact (235) extending through at least a portion of a thickness of the lower level dielectric layer, and wherein the first conductive layer (250) contacts the electrical contact (235).
Marsh does not teach the electrical contact is a metal contact.  
Yamamoto teaches the same field of an endeavor wherein the electrical contact (17) is a metal contact (see par. 54).
Thus, it would have been obvious to one having ordinary skills in the art before in the invention was made to include the metal contact as taught by Yamamoto in the teaching of Marsh so that it provides alternative way of making a product.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Yamamoto as applied to claim 14 above, and further in view of Giraudin (US 2006/0234464).
Regarding claim 16, Marsh and Yamamoto teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Mash teaches the dielectric layer (18) is a first dielectric layer, the opening is a first opening (refer to opening of the capacitor within dielectric 18), and the conductive fill material (26) is a first conductive fill material.
Marsh and Yamamoto does not teach the capacitor structure further comprising: a second dielectric layer over the first dielectric layer; and  4Preliminary AmendmentDocket No.: AB8043-USa second conductive fill material that fills an opening through a thickness of the second dielectric layer, wherein the second conductive fill material contacts at least a portion of the first conductive fill material.  
Giraudin teaches the same field of an endeavor wherein the capacitor structure (see fig. 8) further comprising: a second dielectric layer (refer to 2d) over the first dielectric layer (2a-2c); and  4Preliminary AmendmentDocket No.: AB8043-USa second conductive fill material (refer to Vd2) that fills an opening through a thickness of the second dielectric layer (refer to an a portion of a thickness of layer 2d), wherein the second conductive fill material (refer to Vd2) contacts at least a portion of the first conductive fill material (5).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a second dielectric layer over the first dielectric layer; and  4Preliminary AmendmentDocket No.: AB8043-USa second conductive fill material that fills an opening through a thickness of the second dielectric layer, wherein the second conductive fill material contacts at least a portion of the first conductive fill material as taught by Giraudin in the combined teachings of Marsh and Yamamoto so that it provides electrical interconnection between the capacitor to other level of the integrated circuit (see par. 14).
Regarding claim 17, Marsh, Yamamoto and Giraudin teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Giraudin teaches
the second conductive fill material (refer to Vd2) has a width that is greater than a width of the first conductive fill material (refer to the width of the trench that layer 5 is filled within).  
Regarding claim 18, Marsh, Yamamoto and Giraudin teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Giraudin teaches the second conductive fill material (Vd2) contacts a portion of the capacitor dielectric layer (4d) on the top surface of the first dielectric layer (refer to 2a-2c) (NOTE: Vd2 is contacted to the capacitor dielectric layer via the upper capacitor electrode 4c).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Yamamoto as applied to claim 14 above, and further in view of Diodato (US 6794694).
Regarding claim 20, Marsh and Yamamoto teach all the limitations of the claimed invention for the same reasons as set forth above except for the capacitor dielectric layer comprises a ferroelectric material.
Diodato teaches the same field of an endeavor wherein the capacitor dielectric layer comprises a ferroelectric material (see col. 3, lines 5-9).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include for the capacitor dielectric layer comprises a ferroelectric material as taught by Diodato in the teaching of Yamamoto in order to produce higher capacitance (see col. 1, lines 28- 30).

Regarding claim 21, Marsh, Yamamoto and Diodato teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Diodato teaches the ferroelectric material comprises hafnium and at least one of silicon, lanthanum, nitrogen, aluminum, zirconium, germanium, or yttrium (see col. 3, lines 5-9).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tzeng as applied to claim 23 above, and further in view of Giraudin (US 2006/0234464).
Regarding claim 25, Tzeng teaches all the limitations of the claimed invention for the same reasons as set forth above except for etching the second opening comprises etching the second opening having a width that is greater than a width of the first conductive fill material within the opening.  
Giraudin teaches the same field of endeavor wherein etching the second opening (refer to opening at Vd2) comprises etching the second opening having a width that is greater than a width of the first conductive fill material (refer to width in the trench that layer 5 is filled within) within the opening (see fig. 8).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include etching the second opening comprises etching the second opening having a width that is greater than a width of the first conductive fill material within the opening as taught by Giraudin in the teaching of Tzeng so that it provides an alternative way of making product.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the claimed features of claim 26.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818